DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-24 have been examined.
Claims 1-18 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 19-24 allowed.
The following is an examiner’s statement of reasons for allowance: The 01/31/2022 claim amendments have rendered moot the Claims Objections, claim rejections under 35 U.S.C. 101, 112(a) and 112(b), as claims necessitating these rejections have been deleted and Claim 18 has been amended to recite subject matter that is clear and supported by the disclosure and that is not directed to an abstract idea. Specifically, Claim 19 is directed to a vehicle autonomously driving to a user based on a driving command, which is not an abstract idea.
Regarding the prior art, the closest prior art of record is Leboeuf et al. (2017/0236343), and prior art similar to some limitations of amended Claim 19 found in an updated search is Beaurepaire et al. (2016/0189098) and Maise et al. (2015/0285645).
Leboeuf et al. teaches authorisation data that is transferred from a mobile communication device to a vehicle and checked in a control unit (Leboeuf et al.; see verifying” step. However, Leboeuf et al. does not teach the amended limitations directed to the “receiving, by a vehicle from at least one system, a certificate, wherein the certificate includes data for access permission for accessing the vehicle, data for driving permission for starting the vehicle, and a driving command to be executed in an autonomous driving operation of the vehicle; autonomously driving the vehicle to a user based on the driving command in the certificate; receiving, by a mobile terminal of the user from the at least one ” in combination with the remaining limitations directed to using this certificate to grant access to a vehicle. Specifically, while Leboeuf et al. does teach a mobile terminal receiving the equivalent of a “certificate” in the form of authorisation data, Leboeuf et al. does not teach that a single certificate that is provided to both a mobile terminal and a vehicle is then used to autonomously drive a vehicle to a user based on a driving command in the certificate, as Leboeuf et al. does not teach that the authorisation data contains a driving command to case autonomous driving of a vehicle before the user has even been granted access to the vehicle by verifying the same certificate when it is received by the vehicle from the mobile terminal of the user.
Regarding the newly found prior art, Beaurepaire et al. teaches granting access for driving a vehicle to a user, and that an autonomous car can drive to a location nearest to a user (Beaurepaire et al.; see P[0032] and P[0091]), however, Beaurepaire .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662